Exhibit 10.1


GEMSTAR TV GUIDE INTERNATIONAL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

        THIS AGREEMENT dated as of the <day> day of <Month>, <year>, between
Gemstar TV Guide International, Inc., a Delaware Corporation (the
“Corporation”), and <optionee> (the “Optionee”).

W I T N E S S E T H

        WHEREAS, pursuant to the Gemstar-TV Guide International, Inc. 1994 Stock
Incentive Plan, as amended and restated (the “Plan”), the Corporation has
granted to the Optionee effective as of the <day> of <month>, <year> (the “Award
Date”) a nonqualified stock option to purchase all or any part of <shares>
authorized but unissued or treasury shares of the Corporation’s Ordinary Shares,
$.01 par value (the “Common Stock”) of the Corporation upon and subject to the
terms and conditions set forth herein and in the Plan.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
made herein and the mutual benefits to be derived herefrom, the parties agree as
follows:

    1.        Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

    2.        Grant of Option. This Agreement evidences the Corporation’s grant
to the Optionee of the right and option to purchase, on the terms and conditions
set forth herein and in the Plan, all or any part of an aggregate of <shares>
shares of the Common Stock at a per share price of <price> (the “Option”),
exercisable from time to time only to the extent provided below and prior to the
close of business on the day before the tenth anniversary of the Award Date (the
“Expiration Date”), subject to the provisions of this Agreement and the Plan.
The Option is intended to be a Non-Qualified Stock Option and not an incentive
stock option under Section 422 of the Code.

    3.        Exercisability of Option. The Option shall first become
exercisable in installments for a number of shares (subject to adjustment) as
follows:

Date on or after which Option
     installment may be exercised       Number of Shares (subject
to adjustment) as to which
        Option is exercisable         First Anniversary of Award Date   <vest 1>
     Second Anniversary of Award Date   <vest 2>  Third Anniversary of Award
Date   <vest 3>     Fourth Anniversary of Award Date   <vest 4>  Fifth
Anniversary of Award Date   <vest 5>



1

--------------------------------------------------------------------------------

To the extent the Optionee does not purchase all or any part of the shares as to
which the Option is exercisable and to which the Optionee is entitled, the
Optionee has the right cumulatively thereafter to purchase any shares not so
purchased and such right shall continue until the Option terminates or expires.
Fractional share interests shall be disregarded, but may be cumulated. No fewer
than 50 shares may be purchased at any one time, unless the number purchased is
the total number at the time available for purchase under the Option.

    4.        Method of Exercise of Option. The Option shall be exercisable by
the delivery to each Corporation of a written exercise notice in the form
attached as Exhibit A (the “Exercise Agreement”), which shall state the number
of shares to be purchased pursuant to the Option and be accompanied by payment
in money in accordance with Section 2.2 of the Plan of the full purchase price
of the shares to be purchased (unless the Committee hereafter authorizes and
approves a non-cash payment consistent with Section 2.2 and 4.4 of the Plan) and
for the amount of any tax withholding obligation under Section 4.5 of the Plan.
In addition, the Optionee (or the Optionee’s Beneficiary or Personal
Representative) shall furnish any written statements required pursuant to
Section 4.4 of the Plan.

    5.        Continuance of Service Required; No Service Commitment. The
vesting schedule requires continued service through each applicable vesting date
as a condition to the vesting of the applicable installment of the Option and
the rights and benefits under this Agreement. Partial service, even if
substantial, during any vesting period will not entitle the Optionee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
6 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, confers upon the Optionee any right to
continue in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such service, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Optionee’s other compensation.

    6.        Effect of Termination of Services or Death. The Option and all
other rights hereunder, to the extent not previously exercised, shall terminate
and become null and void at such time as the Optionee ceases to be a member of
the Corporation’s Board of Directors (the “Board”), except that:

    (a)        if the Optionee ceases to be a member of the Board for any reason
other than because of the Optionee’s death or Total Disability, the Optionee may
exercise the Option, to the extent the Option was vested at the time he or she
ceased to be a Board member, at any time within the scheduled term of the Option
(subject to earlier termination as described below or in Section 7 below); and



2

--------------------------------------------------------------------------------

    (b)        if the Optionee ceases to be a member of the Board because of the
Optionee’s Total Disability or if the Optionee dies while a member of the Board,
any outstanding and unvested portion of the Option shall thereupon become fully
vested and the Optionee or as the case may be the Optionee’s Beneficiary may
exercise the Option at any time within the scheduled term of the option (subject
to earlier termination as described below or in Section 7 below).

If the Optionee remains an Eligible Person following a change of position, such
change shall not be deemed a termination of services unless the Committee
otherwise determines. A determination evidenced by a notice of termination
executed by or on behalf of the Corporation and delivered to the Optionee shall
be conclusive evidence of a termination of services and/or employment, as the
case may be, for these purposes.

If the Optionee materially breaches any fiduciary duty owed to the Corporation,
whether before or after his or her employment or services with the Company
terminate, the Option, to the extent not previously exercised, and all other
rights hereunder, whether vested and exercisable or not, shall thereupon
terminate and become null and void.

    7.        Termination of Option Under Certain Events. As contemplated by
Sections 4.2, 4.3 and 4.4 of the Plan, this Option may be terminated or rendered
non-exercisable (to the extent it was not previously exercised) in certain
circumstances, as described therein.

    8.        Non-Transferability of Option. This Option and any other rights of
the Optionee under this Agreement or the Plan are nontransferable and subject to
extensive restrictions under Section 1.9 of the Plan. The shares issuable on
exercise of this Option are also subject to restrictions on transfer under
Section 1.10 of the Plan and to any and all repurchase or redemption rights of
the Corporation that may be provided under its Memorandum of Association and
Articles of Association, as amended from time to time.

    9.        Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office and
to the Optionee at the addresses given beneath their respective signatures
hereon, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be given only when received, but if
the Optionee is no longer an Eligible Person, any notice to the Optionee shall
be deemed to have been duly given when enclosed in a properly sealed envelope
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.

    10.        Plan. The Option and all rights of the Optionee thereunder are
subject to, and the Optionee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this reference.
In the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Optionee acknowledges receipt



3

--------------------------------------------------------------------------------

of a copy of the Plan, which is made a part hereof by this reference, and agrees
to be bound by the terms thereof. Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Optionee, unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Committee so conferred by appropriate
action of the Committee under the Plan after the date hereof.

    11.        Entire Agreement. The Plan and this Agreement may be amended
pursuant to Section 4.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Optionee, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.
Notwithstanding the foregoing, to the extent any term or provision in this
Agreement is inconsistent with or is in conflict with any term(s) or
provision(s) in any written services, employment and/or related agreement(s)
with Employee, the terms and provisions of any such employment, service and/or
related agreement(s) shall control.

    12.        Severability. If a court of competent jurisdiction determines
that any portion of this Option Agreement is in violation of any statute or
public policy, then only the portions of this Option Agreement which violate
such statute or public policy shall be stricken, and all portions of this Option
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties’ intent that any court order
striking any portion of this Agreement should modify the terms as narrowly as
possible to give as much effect as possible to the intentions of the parties’
under this Agreement.

    13.        Governing Law; Limited Rights.

    13.1.        California Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California.

    13.2.        Privileges of Stock Ownership. Except as otherwise expressly
authorized by the Committee or the Plan, the Optionee will not be entitled to
any privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the Optionee. No adjustment will be made for
dividends or other rights as a stockholder for which a record date is prior to
such date of delivery.

    13.3.        No Restriction on Corporate Powers. The existence of the Plan
and/or the Option shall not affect or restrict in any way the right or power of
the Board or the stockholders of the Corporation to make or authorize any
adjustment, recapitalization, reorganization or other



4

--------------------------------------------------------------------------------

change in the Corporation’s capital structure or its business, any merger or
consolidation of the Corporation, any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Corporation’s capital stock or
the rights thereof, the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Optionee has hereunto set his or
her hand.

GEMSTAR TV GUIDE INTERNATIONAL, INC.


By: ____________________________________
Title:   EVP-Administration                                           


OPTIONEE

                                                                               
            
<optionee>                                           

                                                                               
(Address)

                                                                               
(City, State, Zip Code)





5

--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Nonqualified Stock Option
Agreement by Gemstar TV Guide International, Inc., I,__________ , the spouse of
the Optionee herein named, do hereby join with my spouse in executing the
foregoing Nonqualified Stock Option Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.

           Dated: ____________________________________  
____________________________________     (Signature of Spouse)



6

--------------------------------------------------------------------------------


EXHIBIT A


GEMSTAR TV GUIDE INTERNATIONAL, INC.
STOCK OPTION EXERCISE AGREEMENT

                       Optionee: 
_________________________________                         Social Security #: 
___________________________________
                   
   Address: ______________________________________________________________________________________________


    1.        I, the undersigned, hereby elect to exercise my options to
purchase shares of common stock of Gemstar TV Guide International, Inc. (the
“Corporation”) as follows:

Grant Type

Grant No.
(if available) Grant Date

Total
Granted Shares
Exercisable Shares to be
Exercisable Option
Price/Share Total Option
Price (A)*   

 

 

 

 

 

 

 



    2.        Optionee acknowledges that Optionee has received, read and
understood the Corporation’s 1994 Stock Incentive Plan, as amended from time to
time (the “Plan”), and his or her Nonqualified Stock Option Agreement evidencing
the option being exercised (the “Option Agreement”), and agrees that he or she
has abided, and will abide by, and is and will be bound by their terms and
conditions.

    3.        Optionee further represents to the Corporation that he or she has
not engaged in any Detrimental Activity (as such term is defined in the Option
Agreement) during the period in which the option to acquire shares of the
Corporation’s stock was outstanding. The Optionee further represents to the
Corporation and agrees that, for the six month period (the “Restricted Period”)
following this option exercise and acquisition of the number of shares of the
Corporation’s stock set forth above (the “Shares”) by the Optionee, he or she
will not engage in any Detrimental Activity. Should the Optionee have previously
engaged in any Detrimental Activity or engage in any Detrimental Activity in
such six-month period:

    (a)        the Corporation shall have the right (but not the obligation) to
repurchase any of the Shares then held by the Optionee (and the Optionee shall
be obligated to sell such Shares) for the lesser of (a) the Fair Market Value
(as such term is defined in the Plan) of the Shares at the time the Corporation
gives notice of its intent to repurchase the Shares or (b) the per share price
paid for such Shares by the Optionee in connection with this option exercise; or

    (b)        if all or a portion of the Shares are not then owned by the
Optionee without restriction (for this purpose, the Shares shall be considered
restricted if they are subject to, without limitation, any lien, encumbrance,
pledge, or other interest of a third party), the Corporation shall have the
right (but not the obligation) to require the Optionee to pay to the Corporation
an amount equal to:

    (i)        the total number of Shares acquired by the Optionee, multiplied
by

    (ii)        the difference between (x) the greater of the Fair Market Value
of a Share on the date hereof or the per Share consideration received by the
Optionee in any sale or other transfer of all or a portion of the Shares, and
(y) the per share price paid for such Shares by the Optionee in connection with
this option exercise.

* Plus applicable withholding taxes — See Section 4.



7

--------------------------------------------------------------------------------

The Corporation’s right to repurchase Shares or require payment in accordance
with the foregoing shall be exercisable by the Corporation by delivery of a
written notice to the Optionee, which notice must set forth the general basis of
the Corporation’s finding of Detrimental Activity, be mailed to the attention of
or otherwise actually delivered to the Optionee at the Optionee’s most recent
address reflected in the Corporation’s payroll records, and be so mailed or
delivered during the Exercise Period set forth below.

The “Exercise Period” shall commence on the date hereof and shall terminate on
the later of the date that is six months after the expiration of the Restricted
Period or the date that is two months after the Corporation first has knowledge
that the Optionee engaged in Detrimental Activity; provided that in no case will
the Exercise Period exceed eighteen (18) months.

The closing of any Share repurchase under this section shall be at a date
specified by the Corporation in its notice, such date to be no later than 30
days after the date of the Corporation’s notice. The purchase price shall be
paid at the closing in the form of a check against surrender by the Optionee of
a stock certificate evidencing the repurchased Shares with duly endorsed stock
powers, free f adverse claims. No adjustments (other than pursuant to Section
4.2 of the Plan) shall be made to the purchase price for fluctuations in the
fair market value of the Shares after the date of the Corporation’s notice. The
Optionee shall represent to the Corporation that the Shares are not subject to
any lien, encumbrance, pledge, or other interest of a third party. The Optionee
may not sell, encumber, pledge or otherwise transfer or alienate any Shares
after the Corporation gives notice of its intent to repurchase the Shares.

The Corporation shall have the right, to the maximum extent permitted by law, to
offset against any payment otherwise due to the Optionee the amount the Optionee
is required to pay to the Corporation in accordance with the foregoing.

Any payment required to be made by the Optionee to the Corporation in accordance
with the foregoing (to the extent not off-set as described above) shall (a) be
paid in the form of a certified or cashier’s check payable to the order of the
Corporation, and (b) be delivered no later than 30 days after the date of the
Corporation’s notice to the Corporation at the address of its principal
executive offices to the attention of the Chief Executive Officer, such delivery
to be made by postage pre-paid registered or certified U.S. Mail.

The Optionee acknowledges and agrees that the enforceability of the provisions
in this section was a condition precedent to the Corporation’s grant of the
option to acquire the Shares and to the Corporation’s delivery of the Shares in
respect of this exercise of the Option. The Optionee agrees that the foregoing
Detrimental Activity provisions are reasonable.

    4.        Optionee agrees that a check or wire transfer in the amount of the
Total Option Price, which equals the number of shares being acquired multiplied
by the per share exercise price, should be made payable and delivered to the
Corporation, attention Marilin Turner (or such other person as the Corporation
may designate from time to time), at the time of exercise. A separate check in
the amount of Total Tax Due (as calculated below) should be made payable to your
employer (e.g., GDC, GTI, VGI, NMI, SBP, STI, TDN or TVG) and delivered to the
attention of Marilin Turner (or such other person as the corporation may
designate from time to time) at the time of exercise.

FMV @ Exercise: (B) $__________ Federal* (28.0% x C) $_________ Total Option
Price: (A) $__________ State* (applicable taxes) $_________ Total Gain on
Exercise: (C) $__________ FICA/Ins (6.2% x C) $_________   (C) = (B) - (A)
Medicare (1.45% x C) $_________     Disability (applicable taxes) $_________    
City Tax (applicable taxes) $_________
    Total Tax Due: $_________



8

--------------------------------------------------------------------------------

    5.        Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with his or her own tax advisors
regarding these matters and that he or she is not relying on the Corporation, or
any of its affiliates, officers, employees or agents, for any tax advice.

    6.        This Agreement is governed by the internal substantive laws, but
not the choice of law rules, of California.

    7.        If a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Further, it is the
parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.

    8.        The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the
Corporation and Optionee with respect to the subject matter hereof, and may not
be modified adversely to the Optionee’s interest except by means of a writing
signed by the Corporation and Optionee.

--------------------------------------------------------------------------------

Certificate Instructions:
(  )  Same-Day-Sale                                              
                                                                       
        (  )  Cash Exercise. Please issue certificate in my name, as follows:

Broker:

Name:

Address:

Address:



I am a/an:      (  )   Officer  (  )    Director  (  )    
Employee  (  )    Insider of Gemstar TV Guide International, Inc.

_______________________________________ _______________________________________
Optionee Signature

GEMSTAR TV GUIDE INTERNATIONAL, INC.

Date: _________________________________ Date: _________________________________



9

--------------------------------------------------------------------------------